Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/21.
Applicant’s election without traverse of claims 1-19 in the reply filed on 4/22/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20110155057) in view of Pavone (US 4439261).
 	Regarding claim 1, Kato teaches in Figs. 1 a processing chamber (vac chamber 1 [0054]) comprising: at least two plasma stations (two plasma formation zones at 80, 81, Fig. 15 [0098] at different circumferential locations inside the chamber 1, Figs. 2, 14); a wafer pedestal (turntable 2 [0055]) having a plurality of support surfaces to support individual wafers for processing (Figs. 2, 15); an RF generator (RF/HF source 224 Fig. 15 [0073]) connected to a first electrode (rod shaped plasma generating portion 80 or 81 is a pair of stick electrodes or extended coil electrode, Figs. 6ab, 7, 14 [0073, 0097] powered by 224 Fig. 15) in a first plasma processing station (as discussed, Fig. 15, said rod/coil electrode(s) is in each of the 80/81) and a second electrode in a second plasma processing station (as discussed, the rod electrodes in the other one of 80/81) to form a top RF path (224 is connected to both 80/81 forming a shared RF path, Fig. 15); and but does not teach a connection between at least two support surfaces of 
 	Regarding claim 2, Kato in view of Pavone teaches the processing chamber of claim 1, wherein the connection between the support surfaces is within the wafer pedestal (the Pavone based pallet/carrier is conductive, det desc para. 13, therefore the electrical connection is everywhere, including inside the material).
 	Regarding claim 3, Kato in view of Pavone, teaches the processing chamber of claim 1, wherein the connection between the support surfaces comprises a coaxial connection (Pavone Fig. 1, the connection/conductive plane between the pockets have and are joined by a common axial/central point of power input radiating from the carrier’s axial center upwards from the RF 33).
 	Regarding claim 4, Kato in view of Pavone teaches the processing chamber of claim 3, further comprising a second bottom RF path connecting the support surfaces (as discussed, the carrier is conductive, based on Pavone, therefore there are multiple planes/conductive paths for the RF power to travel through the thickness of the carrier in the lateral direction between the pockets; additionally these paths can change depending on temperature due to thermal resistive effects on electrical conduction/thermal gradients which can potentially create multiple paths during processing).
 	Regarding claim 6, Kato in view of Pavone, teaches the processing chamber of claim 3, further comprising a tuning element connected to each of the support surfaces (it is noted that tuning element is a broad term which can be something that adjusts; therefore the RF source used for providing the bias discussed in claim 1 adjusts the amount of bias power to the support surfaces/susceptor, e.g. on or off; additionally one skilled in the art at the time of the invention would have found it obvious to add a matchbox, such as 225 in Kato between the bias and the susceptor to tune/adjust the impedance to reduce reflection as well known in the art of power systems).

 	Regarding claim 9, Kato in view of Pavone, teaches the processing chamber of claim 3, further comprising a dielectric spacer separating the support surfaces (via the Pavone modification, the susceptor comprises a non-conductive/dielectric faceplate 27, det desc. para. 4 which forms at least a boundary/raised central portion between wafer support/pockets 29 Fig. 2).
	Regarding claim 10, Kato in view of Pavone, teaches the processing chamber of claim 9, wherein the dielectric spacer comprises one or more of quartz, ceramic or polytetrafluoroethylene (silicon is technically a ceramic since it is inorganic, non-metallic and crystalline in structure).
 	Regarding claim 11, Kato in view of Pavone, teaches the processing chamber of claim 1, further comprising a tuning element connected to each of the support surfaces (see claim 6).
 	Regarding claim 12, Kato in view of Pavone, teaches the processing chamber of claim 11, wherein the tuning element comprises a balun (see claim 7).
 	Regarding claim 13, Kato in view of Pavone, teaches the processing chamber of claim 11, wherein the bottom RF path is formed without a coaxial cable (see claim 1, through the susceptor).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20110155057) in view of Pavone (US 4439261) as applied to claim 6 and further in view of Murakawa (US 20150361553).
 	Regarding claim 5, Kato in view of Pavone, teaches the processing chamber of claim 3, but does not teach wherein the top RF path is formed with a coaxial cable, However Murakawa teaches in [0126] coaxial cable for the top RF path and it would have been obvious to those skilled in the art to use a coaxial cable for said top RF path as a common power supply line used to power process chamber plasma elements and is known to safely and reliably supply power to various applications as well known in the art of electricity. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20110155057) in view of Pavone (US 4439261) as applied to claim 6 and further in view of Tanaka (US 20010019777).
Regarding claim 8, Kato in view of Pavone, teaches the processing chamber of claim 6, wherein the tuning element reduces voltage difference between the support surfaces and a surrounding structure forming the processing chamber (it is noted that this is an intended effect and not a further structural limitation, MPEP 2114; as discussed in applicant’s pgpub [0067], it uses the capacitor/inductor combo 1147, which as discussed, is conventional to impedance matchers; additionally, reducing reflected power also reduces potential buildups/shorting between source and load, such as in the susceptor, which would prevent arcing with other surrounding chamber elements) but does not teach the chamber is metal, however Tanaka teaches in [0007] chamber made of alloy Al, which would have been obvious to those skilled in the art of the invention to use for the chamber in order to reduce corrosion/damage [0007].
Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakawa (US 20150361553) in view of Kato (US 20110155057) and Yamamoto (US 20150325434).
 	Regarding claim 14, Murakawa teaches in Figs. 5, 17 a processing chamber (vacuum container 1 [0121]) comprising: a plurality of processing stations (zones 21-23, Fig. 17) arranged around an interior of the processing chamber (Fig. 17), the plurality of processing stations comprising at least two plasma stations (non metal rxn/exhaust part 22 [0121] which uses plasma processing [0126], Fig. 5); a wafer pedestal (rotating susceptor 3 [0121]) having a plurality of heaters (there appears to be multiple heater 31/at least heater sections, embeddded “the heater 31 is embedded only in the area right under the substrate 4 in the rotating susceptor 3” [0128]; since there are multiple/six to eight wafers, eg. Fig. 3, 17, there ought to be corresponding number of 31’s) to support individual wafers for processing (as discussed [0121]), the number of heaters equal to the number of processing stations (in the case of Fig. 17, there are eight wafers, so eight 31’s); an RF generator (RF power source 10 [0126]) connected to a first electrode (RF coil or antenna 12 [0126]) in a first plasma processing station (Fig. 5, 8) and a second electrode in a second plasma processing station (there are two station 22 in Fig. 17, i.e. duplicate of said first station) but does not teach the RF generator also connected to the second electrode to form a top RF path; however, Kato teaches in Fig. 15 the RF source 224 connected to the separate electrodes 80/81 in different zones and form a shared RF path; it would be obvious to those skilled in the art at the time of the invention to modify Murakawa with said configuration to improve uniformity of plasma conditions and reduce system complexity/improve economy by using fewer/shared power source; but does not teach a 
 	Regarding claim 15, Murakawa in view of Kato and Yamamoto, teaches the processing chamber of claim 14, wherein the connection between the first heater and second heater is within the wafer pedestal (see Murakawa Fig. 5 showing the terminals/connections in the susceptor and extending between two opposite heater parts of 31 under substrates; which when modified with Yamamoto, are connected at the center via said RF supply).
 	Regarding claim 16, Murakawa in view of Kato and Yamamoto, teaches the processing chamber of claim 14, wherein the connection between the first heater and the second heater comprises a coaxial connection (as discussed in claims 14, 15, the connection has an axial/common center through the shaft, which is also central to both heater parts, Fig. 5, Yamamoto Fig. 4).
 	Regarding claim 17, Murakawa in view of Kato and Yamamoto, teaches the processing chamber of claim 16, further comprising a second bottom RF path connecting the first heater to the second heater (there are multiple RF paths across the thickness of the heater or power connection between the parts of 31 beneath the substrates, as discussed in claim 4, which also fluctuate depending on process conditions).
 	Regarding claim 18, Murakawa in view of Kato and Yamamoto, teaches the processing chamber of claim 16, but does not teach further comprising a tuning element connected to each of the first heater and second heater; however, Yamamoto teaches in Fig. 4 a tuning element (power regulator 224 [0104] which appears identical to 272a [0096] that regulates/tunes power/impedance) connected along the single power line to heater 218 that spans at least between opposite parts below the substrates; it would be obvious to those skilled in the art at the time of the invention to add the power regulator to the heater .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakawa (US 20150361553) in view of Kato (US 20110155057) and Yamamoto (US 20150325434) as applied to claim 16 and further in view of Shin (US 20100186669).
 	Regarding claim 19, Murakawa, in view of Kato and Yamamoto, teaches the processing chamber of claim 16, but does not teach further comprising a dielectric spacer separating the first heater from the second heater; however, Shin teaches in Fig. 13, 14 [0123 0124] a dielectric/ceramic SiN housing that separates between opposing heaters 333; it would be obvious to those skilled in the art at invention time to modify Murakawa with said elements to protect the heater from deposition and effectively transmit heat [0123 0124]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YUECHUAN YU/Primary Examiner, Art Unit 1718